MEMORANDUM **
Mickey Lee Waggoner appeals the fifteen-year sentence imposed following his *688guilty plea to being a felon in possession of a firearm in violation of 18. U.S.C. § 922(g)(1). He contends that the district court erred in treating his two prior convictions for first degree burglary under Or.Rev.Stat. § 164.225 as violent felonies under the Armed Career Criminal Act. This contention is foreclosed by United States v. Mayer, 560 F.3d 948, 962-63 (9th Cir.2009) (holding that first degree burglary under § 164.225 is categorically a “violent felony” under the Act’s residual clause).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*688ed by 9th Cir. R. 36-3.